Citation Nr: 1821675	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for cause of death.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The appellant's deceased husband had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserves from April 1974 to October 1997, including a period of ACDUTRA from July 1974 to December 1974.  He died in July 2006, and the appellant claims as the surviving spouse.

This matter initially came to the Board on appeal from a June 2008 administrative decision of the RO that, in pertinent part, confirmed the previous denial of service connection for cause of death.  The appellant timely appealed. Regardless of the RO's action, the Board is required to make its own determination on whether new and material evidence had been received to reopen a previously denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In January 2012, the Board remanded the matter to ensure due process and proper notification of the appellant.  In August 2017, the RO or VA's Appeals Management Office (AMO) notified the appellant of the evidence and information required to substantiate a claim for service connection for cause of death, based on a previously service-connected disability and based on a disability not yet service-connected-pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009).  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  In November 2006, the RO denied the appellant's claim for service connection for cause of death.  The appellant did not appeal this decision.

2.  Evidence associated with the claims file since the RO's November 2006 denial of service connection for cause of death is cumulative.


CONCLUSIONS OF LAW

1.  The RO's decision in November 2006, denying service connection for cause of death, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  The evidence received since the RO's November 2006 denial of service connection for cause of death is not new and material, and the claim for service connection for cause of death is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The RO originally denied service connection for cause of death in November 2006 on the basis that there was no evidence showing that the death of appellant's husband was related to active service.

The evidence of record at the time of the denial of the claim in November 2006 included Form DD 214, Certificate of Discharge; a death certificate; and the appellant's claim, showing proof of marriage.

Form DD 214 shows ACDUTRA from July 1974 to December 1974, plus 2 months 22 days of prior inactive service.

The death certificate shows that the cause of death in July 2006 was acute myocardial infarction, unspecified.

Based on this evidence, the RO concluded in November 2006 that the evidence fails to show that the cause of death of appellant's husband was related to ACDUTRA.  In essence, at the time of the prior decision, the death certificate revealed post-service evidence of a fatal disease process.  However, there was no evidence of the fatal disease process during ACDUTRA; and there was no accepted evidence linking the cause of death to any event in ACDUTRA.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board acknowledges that additional service department records were associated with the claims file subsequent to the November 2006 last prior denial.  Pursuant to 38 C.F.R. § 3.156(c), new and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  The regulation further requires newly associated service records to be relevant and identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i); see also Golz v. Shinseki, 590 F.3d 1317,1321 (Fed. Cir. 2010) (relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  In this case, the newly associated Army Reserves records are not relevant to the claim for service connection for cause of death, as they do not address whether the cause of death was due to a service-connected disability or whether the cause of death was related to active service.  Additional personnel records, dated in April 2006 and received in July 2017, show a chronological statement of retirement points earned by the appellant's husband as a reservist from April 1974 to October 1997 and are not relevant to the date and cause of death.  Accordingly, reconsideration of the appellant's claim under 38 C.F.R. § 3.156(c) is not required based upon the additionally received service department records.

Here, the present claim was initiated by the appellant in June 2008.  Evidence added to the record includes the appellant's August 2008 statement that, after training, her husband continued as a reservist and obtained the rank of sergeant.  Additional Army Reserves records reveal that the appellant's husband was treated in August 1996 for mechanical low back pain and for a hamstring muscle tear, which occurred during his annual training.  Records show that the appellant's husband felt better in September 1996 and was almost asymptomatic.  An assessment in October 1996 was lumbosacral sprain/strain associated with marked hamstring tightness, and his duration of incapacitation for pay and allowances was noted as August 1996 to October 1996.  

None of these additional records relates to the acute myocardial infarction that caused death of the appellant's husband in July 2006.  Nor is there any evidence suggesting that the appellant's husband was on ACDUTRA or INACDUTRA at the time of the acute myocardial infarction that caused his death.  There is no evidence suggesting that low back pain and hamstring muscle tear were contributing factors leading to death, or resulting in an acute myocardial infarction and causing death.  In this regard, the evidence added to the record does not raise a reasonable possibility of substantiating the claim; and is not new and material.  

In essence, the additional personnel records are cumulative of evidence previously considered-i.e., showing ACDUTRA and INACDUTRA in the Army Reserves from April 1974 to October 1997, and reflecting no ACDUTRA or INACDUTRA at the time of the acute myocardial infarction in July 2006-and do not raise a reasonable possibility of substantiating the claim; thus, the evidence is not new and material. 

Moreover, the appellant is not shown to be competent to render an opinion as to the nature of her husband's acute myocardial infarction at the time of his death, or to relate low back pain and a hamstring muscle-tear injury in annual training in 1996 as contributing factors to his cause of death nearly a decade later.  Here, there are no Jandreau exceptions. 

At the time of the prior decision, there was no accepted evidence linking the cause of death to disease or injury in ACDUTRA; nothing has changed.  There remains no competent evidence linking the remote cause of death to disease or injury in ACDUTRA or to injury in INACDUTRA.  None of the newly associated records raises a reasonable possibility of substantiating the appellant's claim.  As new and 
material evidence has not been received, the claim for service connection for cause of death is not reopened.




	(CONTINUED ON NEXT PAGE)

ORDER

The application to reopen a claim for service connection for cause of death is denied.




____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


